Citation Nr: 1432272	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-05 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a right ankle disability.  

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 2004 to December 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran had also initiated an appeal of a denial of service connection for posttraumatic stress disorder (PTSD).  A February 2011 rating decision granted service connection for anxiety disorder (claimed as PTSD).  Consequently, that matter is not before the Board.  

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A right ankle disability was not manifested in service; right ankle arthritis was not manifested in the first year following the Veteran's discharge from active duty; and a right ankle disability is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  A January 2010 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in February 2010 and sought a VA opinion in June 2010.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including arthritis), may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

On August 2004 service enlistment examination, the Veteran had asymptomatic mild pes planus, but no other lower extremity or foot abnormalities.  

June 2005 STRs show that the Veteran complained of constant pinching right foot pain and that his right foot went numb while running.  He reported that he injured his ankle 6 months prior in a boat accident and had required surgery.  On physical examination, his foot grossly appeared normal without deformity and his foot was tender to the touch around the medial foot.  The assessment was persistent pain status post significant ankle injury and surgical repair.  

November 2005 STRs show that the Veteran complained of right ankle pain, which had increased over 3 weeks, that radiated up through the mid-medial tibia.  He reported sustaining the injury on a road march.  The assessment was rule out stress fracture.  X-rays of the right ankle were negative.  

A July 2006 STR shows that the Veteran complained of sharp right leg pain of 2 months duration that radiated from the inner ankle up the right shin to the knee and increased on impact of his foot to the ground.  He reported sustaining the injury while running.  The assessment was possible shin splints and pes planus.  

February 2008 STRs show that the Veteran reported injuring his right ankle when he jumped off a Stryker vehicle.  The assessment was ankle sprain.  He was provided an ankle brace.  It was noted that the injury was not battle-related.  

On February 2010 VA examination, the Veteran reported that he sprained his ankle when he jumped off the back of a vehicle and was later told that he had a partially detached ligament.  He denied ever having surgery.  He reported that his ankle twisted easily and that he last rolled his ankle a couple months prior to that examination.  March 2010 X-rays revealed a right ankle with minimal soft tissue swelling, but no fracture or degenerative disease.  The diagnosis was right ankle sprain.  

In a June 2010 VA examination opinion, the examiner opined that the Veteran's right ankle sprain is less likely as not (less than 50/50 probability) caused by or a result of right ankle injury in service.  The examiner explained that the Veteran had few ankle complaints in service, primarily in 2005, as noted in his STRs and X-rays at the time were within normal limits; current X-ray results of minimal soft tissue swelling likely indicated a more acute injury (sprain); and the examiner was not able to locate any ankle MRI or physical therapy orders in the SMRs which the Veteran had reported on current examination.  

January 2011 VA treatment records show that the Veteran reported that he sustained a right ankle injury earlier that month, when he slipped on some grease and was treated at the emergency department.  The diagnosis was ankle sprain.  

It is not in dispute that the Veteran has a right ankle sprain, as such was diagnosed on February 2010 VA examination and on January 2011 VA treatment.  It is also not in dispute that the Veteran incurred a right ankle injury in service; June and November 2005, July 2006, and February 2008 STRs show such injuries.  What the Veteran must show to substantiate his claim of service connection for a right ankle disability (sprain) is evidence of a nexus between such disability and the injuries in service.  

Arthritis is not shown to have been manifested in the Veteran's first postservice year; the Veteran does not allege otherwise.  Therefore, service connection for such disability on a presumptive basis (i.e., for ankle arthritis as a chronic disease under 38 C.F.R. § 3.309(a)) is not warranted.  

To the extent that the Veteran alleges continuity of right ankle pain, tenderness, and instability since service, the overall evidence shows that his right ankle sprains and related symptoms were acute and transitory.  While the Veteran is competent to report symptoms he experiences, the Board finds his allegations of continuity not credible.  The postservice treatment records are silent for complaint of right ankle pain until he filed his claim for such disability in December 2009.  Notably, in January and March 2009, the Veteran did not report right ankle pain despite reporting back pain.  Therefore, to the extent that he alleges continuity of right ankle pain since his injuries in service, the Board finds such allegations are self-serving, and thus not credible.  See Pond v. West, 12 Vet. App. 341 (1999).  
  
In the absence of continuity of right ankle symptoms since his injuries in service, whether or not there is a nexus between his current right ankle disability and his injuries in service becomes a medical question.  Whether the Veteran's right ankle sprain (in the absence of credible evidence of continuity, as here) may be related to remote injury in service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented competent (medical opinion/textual) evidence in support of his theory that his right ankle sprain is related to service/injuries therein.  Consequently, his opinion in this matter is not competent evidence.  

The competent evidence of record that directly addresses the question of whether the Veteran's right ankle disability is related to service/injuries therein is against his claim.  In a June 2010 opinion, the February 2010 VA examiner opined that the Veteran's right ankle sprain is less likely as not (less than 50/50 probability) caused by or a result of right ankle injury in service.  The examiner explained that the Veteran had few ankle complaints in service, primarily in 2005, as noted in his STRs and that X-rays at the time were within normal limits.  He further explained that current X-ray results of minimal soft tissue swelling likely indicated a more acute injury (sprain).  As the VA examiner's opinion cites to clinical data, reflects a familiarity with the evidence of record, and points to alternate etiology (acute ankle sprain), the Board finds it to be probative evidence.  Because there is no competent evidence to the contrary, the Board finds it persuasive.  

The Board notes that combat presumptions cannot substitute for competent evidence linking a current disorder to service.  While 38 U.S.C.A. § 1154(b) relaxes the evidentiary burden for a combat Veteran, it deals with the question whether a particular disease or injury was incurred or aggravated in service - that is, what happened then - not the questions of either current disability or nexus to service, both of which generally require competent evidence.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Nevertheless, the Board notes that the Veteran's ankle injuries are not shown to be combat-related.  Significantly, a February 2008 STR noted that his ankle injury sustained by jumping from a Stryker vehicle was not "battle-related."  

In light of the foregoing, the Board finds that the preponderance of the evidence is against there being a nexus between the Veteran's right ankle disability and his service/injuries therein, and therefore is against his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Hence, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.

ORDER

The appeal seeking service connection for a right ankle disability is denied.  


REMAND

In a June 2010 VA examination opinion, the examiner opined that the Veteran's lumbar spine L4-L5 level mild degenerative changes and diffuse disc bulge with small central disc protrusion (diagnosed on February 2010 VA examination) is less likely as not (less than 50/50 probability) caused by or a result of low back strain in service.  The examiner explained that there was very little evidence of back complaints in service, he could not find any documentation regarding the Humvee accident reported by the Veteran, the Veteran continued his full tour of duty post claimed injury, and he found no evidence of the MRI or physical therapy treatment in service that the Veteran reported.  Notably, the record contains an April 2007 STR from Camp Buehring Troop Medical Clinic that shows the Veteran complained of mid-back pain, and reported that, during training, he was in the turret of a Humvee when it hit a barrier head on.  X-rays of the thoracic spine were negative for fracture or deformity.  Further, the record contains May, July, and September through December 2007 STRs that show complaints of back pain and paresthesia of the left arm and thigh.  They also note that the Veteran only occasionally participated in physical therapy because he was busy continuing to complete his regular duties.  Finally, an August 2008 STR shows that the Veteran was involved in a motor vehicle accident while on block leave, received private emergency treatment, and was assessed with backache due to muscle/ligament strain.  As the June 2010 VA examination opinion is based on an inaccurate factual premise, the opinion is inadequate, and an addendum opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Further, as the Veteran has identified records of private treatment (see August 2008 STR and February 2010 VA examination) that are pertinent to his claim of service connection for a low back disability, they must be sought.  

Accordingly, the case is REMANDED for the following:

1. The AOJ must ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his low back disability (records of which are not already associated with the record) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment, to specifically include records of emergency treatment he received related to his motor vehicle accident in July/August 2008 and private treatment records from Dr. Jacobs and Dr. Voight.  The AOJ must secure records of all such evaluations and/or treatment from the provider(s) identified by the Veteran.  

2. Thereafter, the AOJ should return the entire record to the February 2010 VA examiner for review and an addendum opinion regarding whether or not the Veteran's low back disability is related to his service.  The entire record, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide an opinion that responds to the following:  

(a) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's lumbar spine L4-L5 level mild degenerative changes and diffuse disc bulge with small central disc protrusion (diagnosed on February 2010 VA examination) is related to the Veteran's service (to include as related to being ejected from a Humvee in May 2007 or being involved in a motor vehicle accident in July/August 2008)?  
In providing the opinion, the examiner should consider the April 2007 STR that shows complaints of mid-back pain and reports that during training, the Veteran was in the turret of a Humvee when it hit a barrier head on; and May, July, and September through December 2007 STRs that show complaints of back pain and paresthesia of the left arm and thigh, and note that the Veteran only occasionally participated in physical therapy because he continued to complete his regular duties.  

If the February 2010 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


